DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,870,305 in view of Rahm et al. (US 2008/0258456).
The claim only differs in the recitation of the particular size of the facets, of less than 300 µm.  Kaule et al. in view of Ohala teach 1000 µm, but not the more specific range.  This slightly more specific range is obvious as detailed in the 35 USC 103 rejection below.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 4-8, 11-19, and 21, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over unpatentable over Kaule et al. (US 2008/0160226) in view of Ohala (US 5,105,306) and Rahm (US 2008/0258456).
In respect to claims 1, 14-19, and 21, Kaule et al. disclose a multi-layered security element in a value document 1 (Fig. 1) comprising: a carrier 198 comprising a visually perceptible motif comprising a first motif part 192 and a second motif part 199; the first motif part comprising a first micro-optic representation arrangement which presents at least two different images in viewing angle-dependent fashion, e.g. via lenses 192 and printed microstructures 196 (Fig. 19); the printed microstructures may be identical to those of Figure 15 (0185), and comprise a “flip image” which is interlaced “nested” images (0149); the second motif part comprising a second micro-optic representation arrangement with an embossed “relief impression” scattering structure 199, which for lack of clarity, is structurally indistinguishable from a “a reflective surface appearing bulged”, and may have a reflection-enhancing metal coating (0186; Fig. 19); a scattering structure by definition constitutes “reflective facets that have different orientations with respect to each other". 
Kaule et al. substantially disclose the invention, including reflective facets, but do not specifically disclose that them "imitating a bulge relative to the actual macroscopic spatial form", however Ohala teach providing a scattering structure (plurality of sawteeth with plane surfaces) “appearing bulged relative to the actual macroscopic spatial form" (Abstract; Fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the scattering structure taught in Kaule et al. as a “reflective surface appearing bulged relative to the actual macroscopic spatial form” in view of Ohala to create a replication of a 3D structure with a small array of flatter elements (Col. 1,48-64).  Kaule et al. first disclose that the scattering structure which forms the second motif part may have a reflection enhancing coating that is continuous (0186).  Furthermore, the teaching of Ohala, wherein the scattering structure are specially “appearing bulged relative to the actual macroscopic spatial form”, the structures appear to have a continuous reflection enhancing coating “reflective medium” formed thereon (the stamping of the metal into the flank of Figure 4A).
Kaule et al. and Ohala substantially teach the claimed invention including providing the lateral dimensions of the reflective facets at 1000 µm or less, but not explicitly 300 µm or less, however Rahm et al. teach similar reflective surfaces, wherein the lateral dimensions are around 30 µm (and heights may be 8.7 µm) .  It would have been obvious to provide the reflective facets taught in Kaule et al. and Ohala at a particular width size (300 µm or less) such as 30 µm, and “a low profile depth” (0008) which means small alpha and at least smaller heights than width e,g, 8.1 µm (0043) , in view of Rahm et al. to keep the structure below the resolution of the human eye (0007 & 0045).  Furthermore, Ohala teach further motivation in simply higher resolutions providing more detail (Col. 3, 19-21), thus providing a teaching for lower sizes within the disclosed range.  Rahm et al. further teaches the same caution against lower than 3 µm, as to not cause unwanted diffraction effects (Rahm et al.; 0009) and Ohala provides no teaching against very small dimensions, so long as diffractive effects aren’t produced (Ohala; Col. 3, 28-33).
In respect to claims 4-6, Kaule et al. additionally disclose that the first motif and second motif images may be contiguous or partly overlap/surround (“beside or between”) (0186) (Fig. 19).
In respect to claim 7-8, Kaule et al. does not disclose details of the actual printed images (that they are different views of the same object), however, where the only difference between a prior art and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336,70 USPQ2d 1862, 1864 (Fed. Cir. 2004). In the instant case, the angular view-dependent structure or function is not changed by the particular printed indicia, and thus it is a non-functional distinction.
In respect to claims 11 and 13, Kaule et al. additionally disclose that the first micro-optic representation may present itself as a magnified image (known as "moiré magnification") (0013 & 0147) or an orthoparallactic representation (0082).
In respect to claim 12, Kaule et al. additionally disclose that the first and second micro-optic representations are embossed in a lacquer (0029/0031), which is the same (Fig. 19).


Claim 8 is additionally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaule et al. (US 2008/0160226), Ohala (US 5,105,306), and Rahm (US 2008/0258456), in view of Commander et al. (US 2012/0268819)
Kaule et al., Ohala, and Rahm et al., substantially disclose the claimed subject matter for the reasons stated above, but do not explicitly disclose that the two or more different images present different views of the same object. Although this is merely a difference in non-functional printed matter, Commander et al. teach a similar optic device wherein the representation is such that the microstructures are "different views of the same object" (0036; Fig. 6). It would have been obvious to provide the microstructures taught in Kaule, Ohala, and Rahm et al., as multi-view images of the same object in view of Commander et al. to provide an animation effect (0036).

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaule et al. (US 2008/0160226), Ohala (US 5,105,306), and Rahm (US 2008/0258456), in view of Ryzi et al. (US 2004/0247874).  
Kaule et al., Ohala, and Rahm et al. substantially disclose the claimed invention for the reasons stated above (including that the second motif may be a hologram) but do not disclose the first motif comprising a hologram or stereogram (but rather microlenses). Ryzi et al. discloses a similar optical device that may use microlenses for viewing angle-dependent effects (0120) or alternatively, may use stereogram effects (0107), or a hologram (0053). It would have been obvious to substitute the viewing angle-dependent effect of a microlens system of Kaule et al., Ohala, and Rahm et al. with a stereographic or holographic system in view of Ryzi et al. The claims would have been obvious because the substitution of one known element (holographic system/stereographic system) for another (microlens system) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Response to Arguments

Applicant's arguments filed 01/20/22 have been fully considered but they are not persuasive.
The applicant contends that Kaule in view of Ohala is impermissible, since one of ordinary skill would be “lead away from the proposed combination”.   The applicant appears to attack the combination by stating that the “scattering structures” in Kaule et al. appear curved in diagram, and thus are not the structures as claimed.  Regardless, whether Kaule et al. is showing the alternate diffraction structures (which are indeed curved) or a “scattering structure” is irrelevant, as Ohala teaches scattering structure as claimed.  Ohala teaches a particular and useful type of scattering structure, for explicit motivation of providing an apparent macroscopic form.
Arguments against Ohala due to “the small diameters of the facts referred to in Ohala means diameters no larger than 1mm…” is again not drawn to the combination of Kaule, Ohala, and Rahm.  Rahm is introduced as explicit teaching of using even smaller sizes for the purpose of being below the resolution of the human eye.  In no way do Kaule or Ohala teach away from these small sizes, and in fact only mention that the sizes are at a very minimum around 3 microns, to avoid diffraction effects (similar to the application).
Arguments that the reflect facets of Ohala/Rahm reduce scattering, as the facets are highly reflective, is not persuasive.  Although each small individual facet is high reflective and does not diffuse light, the reflective facet structure, as a whole, absolutely scatters light in different directions by purpose and definition.  The light scattering is required to produce the macroscopic effect.
The applicant argues against the Double Patenting rejection in light of the arguments above.  The arguments above are not persuasive, thus the arguments against the Double Patenting rejection are also not persuasive. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637